DETAILED ACTION
1.	This office action is a response to amendments submitted on 12/14/2020. 
2.	Applicant's arguments filed on 12/14/2020 with respect to the claims have been considered but they are not moot in view of the new ground of rejection.
3. 	Claims 1-22 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-baqi (US 20160276825 A1) in view of RADOV et al. (WO2016178667), OR as alternative in view of Koening et al. (US 20180254735 A1).
In regards to claims 1 and 18, Abdel-baqi shows electrical machine (36) and method of monitoring current imbalance in an electrical machine (36), comprising: 
a stator with first and second phase windings electrically connected in parallel (i.e. A1/A2) at a first end of the first and second phase windings to an inverter (i.e. 42); 
a first neutral bus (i.e. P/X/N1) within the stator connected to the first phase winding (A1) at a second end of the first phase winding, 
a second neutral bus (i.e. Q/Y/N2) within the stator connected to the second phase winding (A2) at a second end of the first second phase winding, 

Furthermore, MARUYAMA shows (Figs. 4-8) the first neutral bus (N1) having a first voltage sensor configured to sense a first voltage and the second neutral bus (N2) having a second voltage sensor configured to sense a second voltage; a first sensor lead coupled to the first neutral bus and a second sensor lead coupled to the second neutral bus (i.e. sensors by means of current. current sensor 714 and controlled switch 716. Each control switch may sense the current thorough it and may send the current sensor output 718 to a controller, pars. 32, 43, 52-53); 
a controller (i.e. ESP controller, pars. 33, 43, 50) configured to allow monitoring current imbalance (i.e. between the first and second phase windings during operation of the stator, 
As alternative, Koening 735’ shows (Fig. 2) an electric machine includes a phase lead and a winding set with first and second windings. The first and second windings are connected to the phase lead and are connected electrically in parallel with one another. A current sensor is coupled to the first winding and is arranged to measure a portion of current flowing through the phase lead which flows through the first winding (abstract) and shows a first neutral bus (Fig. 2, common connection wire connecting 106, 136 and 148) within the stator connected to the first phase winding (106) at a second end of the first phase winding, 
a second neutral bus (Fig. 2, common connection wire connecting 108, 138 and 150) within the stator connected to the second phase winding (108) at a second end of the first second phase winding, 
first neutral bus having a multiple sensors (110, 116, 140, 144, 152, 154) configured to sense a currents wherein sensor leads are electrically coupled to the first neutral bus and a sensor leads so a controller (118) is configured to allow monitoring current imbalance between the first and second phase windings during operation of the stator (pars. 21, 23, 29-31, 33, 36).
Thus, given the teaching of MARUYAMA or Koening, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Abdel-baqi to employ voltage sensors on the common neutral buses to monitor current imbalance on the motor phases so protection and correction actions can be executed by the controller, consequently improving the system reliability and performance.

Regarding to Claim 3, Abdel-baqi teaches wherein wherein the phase lead is an A-phase lead, and further comprising a B-phase lead connected to the motor (Fig. 1, connection to the left of 42 is connected to A1, A2 of A phase and B1, B2 of B phase of the motor 36).
Regarding to Claim 4, Koening 735’ further shows comprising an inverter (Fig. 2, 114) connected to the first and second phase windings (within 104).
Regarding to Claim 5, Abdel-baqi shows (Fig. 1) wherein the first and second phase windings are A-phase first and second windings (A1, A2), and further comprising parallel B-phase first and second windings (B1, B2), the B-phase first winding (B1) connected to the first neutral bus (N1) and the B-phase second winding (B2) connected to the second neutral bus (N2).
Regarding to Claim 6, Abdel-baqi shows (Fig. 1) wherein further comprising parallel C-phase first and second windings (C1, C2), wherein the C-phase first winding (C1) connected to the first neutral bus (N1) and the C-phase second winding (C2) is connected to the second neutral bus (N2).
Regarding to Claim 7, Abdel-baqi shows (Figs. 3-4) comprising a sensor lead connected to the first voltage sensor (i.e. lead connections as part of detection circuit 64).
Also MARUYAMA shows common motor lead or terminal (i.e. a, b, or c) connected to sensor leads (a gauge, or sensor 714).
Regarding to Claim 8,  Abdel-baqi shows (Figs. 3-4) wherein the sensor lead is a first sensor lead, and further comprising a second sensor lead connected to the second voltage sensor (i.e. lead connections as part of detection circuit 64).

Regarding to Claims 9 and 17, RADOV teaches wherein the sensor lead has a small wire gauge, and/or comprising a phase lead connected to the first and second windings and a sensor lead connected to the first voltage sensor, wherein the sensor lead a conductor with wire gauge size that is smaller than that of the phase lead (pars. 33, 34, 52-53, Fig. 17).
Regarding to Claim 10, Abdel-baqi shows (Figs. 3-4) wherein the controller (i.e. 42, 62) is operably connected to the electrical machine and disposed in communication with the first and second voltage sensors (i.e. 64).
Also, Koening 735’ further shows wherein the controller (118) is operably connected to the electrical machine (104) and disposed in communication with the first and second voltage/current sensors (i.e. 110, 116, 140, 144, 152, 154).
Regarding to Claim 11, Abdel-baqi shows (Figs. 3-4) discloses wherein the electrical machine is a singlephase, dual-phase or a three-phase alternating current (AC) power electrical machine (36, par. 16).
Regarding to Claim 12, Abdel-baqi shows (Figs. 3-4) discloses wherein the electrical machine is a motor electrical machine (36, par. 16).
Regarding to Claims 13-14, Abdel-baqi shows (Figs. 3-4) wherein the electrical machine is a generator electrical machine and/or wherein the electrical machine is motor/generator (i.e. power source 34 drives the alternator 36 to generate electrical energy, par. 16).
Regarding to Claim 15, Koening 735’ further (Figs. 3-4) a motor electrical machine as recited in claim 1 with an inverter (Fig. 2, 114)  connected to the first and second windings (within 
Regarding to Claim 19, Abdel-baqi shows (Figs. 3-4) wherein applying current to the first and second phase windings (A1/A2) includes applying alternating current to the first and second phases with a common phase (Fig. 1. Left of 42 to 36).
Regarding to Claim 20, Abdel-baqi shows (Figs. 3-4) wherein comparing the first voltage to the second voltage includes comparing a difference between the voltages to a selected value (i.e. by means of current and voltage divider circuit), and further comprising de-rating or removing power from the windings based of the comparison, voltage divider circuit precludes the ground current flowing to the phase fault control circuit when a voltage difference between the current limiting resistors is zero… The control system 62 may initiate a shut down sequence and/or a control action to protect the alternator 36, the electrical device 42 and/or the machine 10 upon the receipt of the control signal, (i.e. pars. 3, 24-25, 32, 35) .
Regarding to Claim 22, Abdel-baqi shows (Figs. 3-4) wherein the controller further receives a sensed current sensed along a lead providing current from the inverter to the first and second windings, and monitoring of the current is further a function of the sensed current (i.e. The phase fault control circuit 46 is adapted to generate a control signal for a control system upon detecting a voltage difference between the first neutral and the second neutral of the double wound AC alternator, by employing ground fault detection circuit 64 that measures the ground current I.sub.G for detecting the ground fault using the voltage divider circuit 78).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Abdel-baqi (US 20160276825 A1) in view of RADOV et al. (WO2016178667), OR as alternative in view of Koening et al. (US 20180254735 A1) and further over Pal et al. (US 20170175748 A1).
Regarding to Claim 16, Abdel-baqi, Warr and Obata et al does not teach wherein further comprising a cabin air compressor or a nitrogen generation system connected to the motor.
However, it is merely a matter of intended use to apply the control system of claim 1 to a specific system or machine.
Pal et al teaches further comprising a cabin air compressor or a nitrogen generation system connected to the motor (see abstract)
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a cabin air compressor assembly includes a cabin air compressor, and a cabin air compressor motor operably connected to the cabin air compressor. A cabin air compressor housing includes a cooling airflow which is movable across a portion of the cabin air compressor motor to cool the stator and the end windings.

7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Abdel-baqi (US 20160276825 A1) in view of RADOV et al. (WO2016178667), OR as alternative in view of Koening et al. (US 20180254735 A1), and further in view of Gajic et al. (US 20140117912 A1).
In regards to claim 21, Abdel-baqi as modified by RADOV OR as alternative in view of Koening does not explicitly discloses wherein the first and second voltage sensors are included in the stator.

Thus, given the teaching of Gajic, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Abdel-baqi to employ voltage sensors on the stator to monitor current imbalance on the motor phases so protection and correction actions can be executed by the controller, consequently improving the system reliability and performance.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837